DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 05/27/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirama (JP 2017037155 A) in view of Huang et al. (USPG Pub No. 2018/0129017), hereinafter “Huang”.
Regarding claim 1, Hirama discloses a lens unit (11) (see Fig. 1), comprising: a plurality of lenses (see Fig. 1); and a lens barrel (12) configured to house the plurality of lenses (see Fig. 1), wherein the plurality of lenses comprises a cemented lens (18) comprising a first cemented lens element (17) and a second cemented lens element (16) connected to the first cemented lens element (17) via an adhesive layer (7) (see Figs. 2, 3, Paragraphs 26, 33, 36), the first cemented lens element (17) comprises a convex lens surface (41) facing toward the second cemented lens element (16) (Paragraph 36), and a first flange (17a) surrounding an outer circumference of the convex lens surface (41) (Paragraph 35), the second cemented lens (16) element comprises a concave lens surface (31) connected to the convex lens surface (41) of the first cemented lens element (17) by the adhesive layer (7) (Paragraphs 33, 36), and a second flange (16a) surrounding an outer circumference of the concave lens surface (31) (Paragraph 34), one of the first flange (17a) and the second flange (16a) comprises a projection protruding toward an other of the first flange (17a) and the second flange (16a) (see Figs. 2, 3), the other of the first flange (17a) and the second flange (16a) comprises an opposed portion opposed to a side surface of the projection (see Figs. 2, 3), and a first gap (51) having a dimension Ga is provided between the convex lens surface (41) and the concave lens surface (31) (see Fig. 3), and a second gap (52) having a dimension Gb is provided between the side surface of the projection and the opposed portion, and the following relational expression: Gb<Ga is satisfied by Ga and Gb (see Fig. 3), and a third gap (53) having a dimension Gc is provided between one inner surface located radially inward of the projection and another inner surface located inward of the opposed portion (see Fig. 3). Hirama discloses the claimed invention except for and a fourth gap having a dimension Gd is provided between a boundary portion between the one inner surface and the concave lens surface, and a boundary portion between the other inner surface and the convex lens surface, and the following relational expression: Ga<Gd<Gc is satisfied by Ga, Gc, Gd. In the same field of endeavor, Huang discloses and a fourth gap having a dimension Gd is provided between a boundary portion between the one inner surface and the concave lens surface, and a boundary portion between the other inner surface and the convex lens surface, and the following relational expression: Ga<Gd<Gc is satisfied by Ga, Gc, Gd (see Fig. 4H, Table 4-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Hirama with and a fourth gap having a dimension Gd is provided between a boundary portion between the one inner surface and the concave lens surface, and a boundary portion between the other inner surface and the convex lens surface, and the following relational expression: Ga<Gd<Gc is satisfied by Ga, Gc, Gd of Huang for the purpose of providing a lens unit promoting the tightness and aligning precision of cemented lens element to maintain image quality and be applicable to an imaging lens module with high optical specification (Paragraph 4). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Hirama further discloses wherein an adhesive reservoir (53) recessed toward an opposite side to one of the first flange (17a) and the second flange (16a) is formed in an other of the first flange (17a) and the second flange (16a) (see Fig. 3, Paragraphs 37-40), and a side surface of the adhesive reservoir (53) is the opposed portion opposed to the side surface of the projection (see Fig. 3).
Regarding claim 4, Hirama further discloses wherein the adhesive reservoir (53) is circumferentially and continuously formed in an annular shape so as to surround the lens surface of the other of the first cemented lens element (17) and the second cemented lens element (16) (Paragraphs 37-40).
Regarding claim 6, Hirama further discloses wherein a positioning protrusion is formed on one of the first flange (17a) and the second flange (16a) and located radially outward of the projection or the opposed portion, the positioning protrusion protruding toward an other of the first flange and the second flange and positioning the first cemented lens element (17) and the second cemented lens element (16) in an optical axis direction (Paragraphs 41-44).
Regarding claim 11, Hirama discloses a cemented lens (18) (see Fig. 1, Paragraph 26), comprising: a first cemented lens element (17) and a second cemented lens element (16) connected to the first cemented lens element (17) via an adhesive layer (7) (see Figs. 2, 3, Paragraphs 26, 33, 36), the first cemented lens element (17) comprises a convex lens surface (41) facing toward the second cemented lens element (16) (Paragraph 36), and a first flange (17a) surrounding an outer circumference of the convex lens surface (41) (Paragraph 35), the second cemented lens (16) element comprises concave lens surface (31) connected to the convex lens surface (41) of the first cemented lens element (17) by the adhesive layer (7) (Paragraphs 33, 36), and a second flange (16a) surrounding an outer circumference of the concave lens surface (31) (Paragraph 34), one of the first flange (17a) and the second flange (16a) comprises a projection protruding toward an other of the first flange (17a) and the second flange (16a) (see Figs. 2, 3), the other of the first flange (17a) and the second flange (16a) comprises an opposed portion opposed to a side surface of the projection (see Figs. 2, 3), and a first gap (51) having a dimension Ga is provided between the convex lens surface (41) and the concave lens surface (31) (see Fig. 3), and a second gap (52) having a dimension Gb is provided between the side surface of the projection and the opposed portion, and the following relational expression: Gb<Ga is satisfied by Ga and Gb (see Fig. 3), and a third gap (53) having a dimension Gc is provided between one inner surface located radially inward of the projection and another inner surface located inward of the opposed portion (see Fig. 3). Hirama discloses the claimed invention except for and a fourth gap having a dimension Gd is provided between a boundary portion between the one inner surface and the concave lens surface, and a boundary portion between the other inner surface and the convex lens surface, and the following relational expression: Ga<Gd<Gc is satisfied by Ga, Gc, Gd. In the same field of endeavor, Huang discloses and a fourth gap having a dimension Gd is provided between a boundary portion between the one inner surface and the concave lens surface, and a boundary portion between the other inner surface and the convex lens surface, and the following relational expression: Ga<Gd<Gc is satisfied by Ga, Gc, Gd (see Fig. 4H, Table 4-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cemented lens of Hirama with and a fourth gap having a dimension Gd is provided between a boundary portion between the one inner surface and the concave lens surface, and a boundary portion between the other inner surface and the convex lens surface, and the following relational expression: Ga<Gd<Gc is satisfied by Ga, Gc, Gd of Huang for the purpose of providing a lens unit promoting the tightness and aligning precision of cemented lens element to maintain image quality and be applicable to an imaging lens module with high optical specification (Paragraph 4). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 8 and 13, Hirama further discloses wherein an adhesive reservoir (53) recessed toward an opposite side to one of the first flange (17a) and the second flange (16a) is formed in an other of the first flange (17a) and the second flange (16a) (see Fig. 3, Paragraphs 37-40), and a side surface of the adhesive reservoir (53) is the opposed portion opposed to the side surface of the projection (see Fig. 3).
Regarding claims 9 and 14, Hirama further discloses wherein a positioning protrusion is formed on one of the first flange (17a) and the second flange (16a) and located radially outward of the projection or the opposed portion, the positioning protrusion protruding toward an other of the first flange and the second flange and positioning the first cemented lens element (17) and the second cemented lens element (16) in an optical axis direction (Paragraphs 41-44).
Claims 2, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirama (JP 2017037155 A) in view of Huang (USPG Pub No. 2018/0129017) as applied to claim 1 above, and further in view of Hashimoto et al. (USPG Pub No. 2015/0323708), hereinafter “Hashimoto”.
Regarding claim 2, Hirama discloses wherein the first cemented lens element (17) and the second cemented lens element (16) are plastic lenses (Paragraph 31), one of the first cemented lens element and the second cemented lens element is in contact with an inner circumferential surface of the lens barrel (12) (see Fig. 1), and the second gap (52) is present between the side surface of the projection and the opposed portion (see Fig. 3). Hirama and Huang disclose the claimed invention except for and an other of the first cemented lens element and the second cemented lens element is not in contact with the inner circumferential surface of the lens barrel. In the same field of endeavor, Hashimoto discloses and an other of the first cemented lens element (24) and the second cemented lens element (25) is not in contact with the inner circumferential surface of the lens barrel (30) (see Fig. 1, Paragraph 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Hirama and Huang with and an other of the first cemented lens element and the second cemented lens element is not in contact with the inner circumferential surface of the lens barrel of Hashimoto for the purpose of preventing application of a large stress to the cemented lens during expansion and shrinkage of the lens barrel and the cemented lens (Paragraph 60).
Regarding claim 5, Hirama and Huang disclose the claimed invention except for wherein the projection is formed at a plurality of locations spaced apart circumferentially at intervals. In the same field of endeavor, Hashimoto discloses wherein the projection is formed at a plurality of locations spaced apart circumferentially at intervals (see Figs. 2(B), 2(C)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Hirama and Huang with wherein the projection is formed at a plurality of locations spaced apart circumferentially at intervals of Hashimoto for the purpose of controlling a distance between the lenses (Paragraph 4).
Regarding claim 10, Hirama discloses wherein the first cemented lens element (17) and the second cemented lens element (16) are plastic lenses (Paragraph 31), one of the first cemented lens element and the second cemented lens element is in contact with an inner circumferential surface of the lens barrel (12) (see Fig. 1), and the second gap (52) is present between the side surface of the projection and the opposed portion (see Fig. 3). Hirama and Huang disclose the claimed invention except for and an other of the first cemented lens element and the second cemented lens element is not in contact with the inner circumferential surface of the lens barrel. In the same field of endeavor, Hashimoto discloses and an other of the first cemented lens element (24) and the second cemented lens element (25) is not in contact with the inner circumferential surface of the lens barrel (30) (see Fig. 1, Paragraph 37). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Hirama and Huang with and an other of the first cemented lens element and the second cemented lens element is not in contact with the inner circumferential surface of the lens barrel of Hashimoto for the purpose of preventing application of a large stress to the cemented lens during expansion and shrinkage of the lens barrel and the cemented lens (Paragraph 60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            6/10/2022